IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

THE UNITED STATES OF AMERICA,

Plaintiff,

v. 4:19CRI111

SHEFTALL GIDDENS,

Nee ee eS

Defendant.

ORDER

Counsel in the above-captioned case have advised the Court that all pretrial motions have
been complied with and/or that all matters raised in the parties’ motions have been resolved by
agreement. Therefore, a hearing in this case is deemed unnecessary. All motions filed on behalf
of the defendant, Sheftall Giddens, are dismissed.

SO ORDERED, this2HHL-day of September 2019.

[1 iu fh

(CHRISTOPHER L. RAY
Con STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF GEORGIA
